UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22164 PSP Family of Funds (Exact name of registrant as specified in charter) 1345 Avenue of the Americas, 3rd FloorNew York, NY (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 888.553.4233 Date of fiscal year end:12/31/2014 Date of reporting period: 06/30/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual Report to Shareholders for the period ended June 30, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940(the “1940 Act”), as amended (17 CFR 270.30e-1)is filed herewith. SEMI-ANNUAL REPORT June 30, 2014 Ticker Symbols: Investor Class - CEFFX Institutional Class - CEFIX Service Class - CEFRX Managed By: Pulteney Street Capital Management, LLC 1345 Avenue of the Americas 3rd Floor New York, NY 10105 This report and financial statements contained herein are submitted for the general information of the shareholders of the Congressional Effect Fund (the “Fund”). This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the FDIC, Federal Reserve Board or any other agency, and are subject to investment risks, including possible loss of the principal amount invested. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT The percentages in the above graph are based on the portfolio holdings of the Fund as of June 30, 2014 and are subject to change. Holdings Diversification (Market Exposure as a percentage of net assets) (*)(Unaudited) Exchange Traded Funds 71.70% (*) Excludes temporary cash investments. Percentages in the above table are based on net assets of the Fund at June 30, 2014. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT Information About Your Fund’s Expenses - Congressional Effect Fund (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as the redemption fee imposed by the Fund for certain short-term redemptions; and (2) ongoing costs, including management fees, distribution and/or service (12b-1) fees; and other Fund expenses. The example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The table below illustrates an example investment of $1,000 at the beginning of the period (01/01/14) and held for the entire period of 01/01/14 through 06/30/14. Actual Expenses The first section of the table provides information about actual account values and actual expenses (relating to the example $1,000 investment made on 01/01/14). You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first section under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second section of the table provides information about the hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund to other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. For more information on transactional costs, please refer to the Fund’s prospectus. Expenses and Value of a $1,000 Investment for the period from 01/01/14 through 06/30/14 Actual Fund Return (in parentheses) Beginning Account Value 01/01/14 Ending Account Value 06/30/14 Expenses Paid During Period (1) Congressional Effect Fund Investor Shares (+2.12%) $ 1,000.00 Congressional Effect Fund Institutional Shares (+2.31%) $ 1,000.00 Congressional Effect Fund Service Shares (+1.65%) $ 1,000.00 Hypothetical 5% Fund Return Beginning Account Value 01/01/14 Ending Account Value 06/30/14 Expenses Paid During Period (1) Congressional Effect Fund Investor Shares $ 1,000.00 Congressional Effect Fund Institutional Shares $ 1,000.00 Congressional Effect Fund Service Shares $ 1,000.00 Expenses are equal to the Fund’s annualized expense ratios of2.96%, 2.71% and 3.71% for the Congressional Effect Fund Investor Class, Institutional Class and Service Class shares, respectively, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. For more information on Fund expenses, please refer to the Fund’s prospectus, which can be obtained from your investment representative or by calling 1-888-553-4233. Please read it carefully before you invest or send money. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND SCHEDULE OF INVESTMENTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT Shares Value EXCHANGE-TRADED FUNDS - (71.70%) SPDR S&P rust (Cost - $1,095,325) $ Par Value U.S. GOVERNMENT OBLIGATIONS - (14.27%) U.S. Treasury Bill, 0.10%, 10/09/2014 (a) U.S. Treasury Bill, 0.10%, 12/11/2014 (a) TOTAL U.S. GOVERNMENT OBLIGATIONS - (Cost - $299,988) Shares SHORT-TERM INVESTMENTS - (8.10%) Fifth Third Institutional Government Money Market Fund, 0.01%(b) TOTAL SHORT-TERM INVESTMENTS - (Cost - $170,169) TOTAL INVESTMENTS (Cost - $1,565,482) - 94.07% $ OTHER ASSETS IN EXCESS OF LIABILITIES, NET - 5.93% NET ASSETS - 100.00% $ (a) Effective yield at June 30, 2014. (b) Rate shown represents the rate at June 30, 2014, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENT OF ASSETS AND LIABILITIES June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, atvalue (identified cost $1,565,482) Deposits at broker Due from advisor Receivables: Dividends Prepaid expenses Total assets Liabilities: Payables: Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net realized loss on investments ) Accumulated net investment loss ) Net unrealized appreciation on investments and futures contracts Total Net Assets (Unlimited shares of beneficial interest authorized) $ Investor Shares: Net assets applicable to 131,980 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (a) $ Institutional Shares: Net assets applicable to 74,102 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (a) $ Service Shares: Net assets applicable to 998 shares outstanding $ Net Asset Value and Offering Price Per Share $ Minimum Redemption Price Per Share (a) $ (a) A redemption fee of 1.00% is imposed in the event of certain redemption transactions within sixty days following such investments. The accompanying notes are an integral part of these financial statements. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENT OF OPERATIONS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the Six Month Period Ended June 30, 2014 (Unaudited) Investment income: Dividends $ Interest 49 Total investment income Expenses: Management fees Distribution (12b-1) fees - InvestorShares Distribution (12b-1) fees - Service Shares 48 Accounting and transfer agent fees and expenses Registration and filing fees Legal fees Compliance officer fees Miscellaneous Audit fees Custodian fees Trustee fees and expenses Insurance Pricing fees Reports to shareholders 49 Total expenses Less: fees waived and expenses absorbed ) Net expenses Net investment loss ) Realized and unrealized gain (loss): Net realized gain (loss) on: Investments Futures contracts ) Net realized gain on investments and futures contracts Net change in unrealized appreciation on: Investments ) Futures contracts ) Net change in unrealized appreciation ) Net gain on investments and futures contracts Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND STATEMENTS OF CHANGES IN NET ASSETS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT For the For the Six Month Year Ended Period Ended June 30, 2014 December 31, 2013 (Unaudited) Increase (decrease) in net assets from: Operations: Net investment loss $ ) $ ) Net realized gain on investments and futures contracts Net unrealized appreciation (depreciation) on investments and futures contracts ) Net increase in net assets resulting from operations Capital share transactions (Note 2): Decrease in net assets from capital share transactions ) ) Decrease in net assets ) ) Net Assets: Beginning of year/period End of year/period $ $ Undistributed (accumulated) net investment income (loss) $ ) $ - The accompanying notes are an integral part of these financial statements. PSPFAMILY OF FUNDS CONGRESSIONAL EFFECT FUND FINANCIAL HIGHLIGHTS June 30, 2014 (Unaudited) SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the year indicated. Investor Class For the Six Month Period Ended For the Year Ended For the Year Ended For the Year Ended For the Year Ended For the Year Ended June 30, December 31, 2013 December 31, 2012 December 31, 2011 December 31, 2010 December 31, 2009 (Unaudited) Net Asset Value, Beginning of Year $ Investment Operations: Net investment income (loss) (a) Net realized and unrealized gain (loss) on investments and futures contracts ) ) Total from investment operations ) ) Distributions: From net realized capital gains - - - ) ) - Total distributions - - - ) ) - Paid in capital from redemption fees - (b) - (b) - (b) - (b) - (b) Net Asset Value, End of Year $ Total Return (c) % (d) % % )% % )% Ratios/Supplemental Data Net assets, end of year (in 000's) $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % (e) % After fees waived and expenses absorbed % (e) % Ratio of net investment loss: Before fees waived and expenses absorbed )% (e) )% )% )% )% )% After fees waived and expenses absorbed )% (e) )% )% )% )% )% Portfolio turnover rate 0 % (d) 0
